                                           Case 3:16-cv-01034-JD Document 108 Filed 06/22/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         RAYMOND J COLLETTE,
                                   7                                                       Case No. 16-cv-01034-JD
                                                        Plaintiff,
                                   8
                                                 v.                                        JUDGMENT
                                   9
                                         WYETH PHARMACEUTICALS, INC., et
                                  10     al.,
                                  11                    Defendants.

                                  12          On defendants’ motions to dismiss, plaintiff’s second, third and fourth claims were
Northern District of California
 United States District Court




                                  13   dismissed with prejudice under Federal Rule of Civil Procedure 12(b)(6), and plaintiff’s first and

                                  14   fifth claims dismissed with prejudice under Rule 41(b). Dkt. No. 107.

                                  15          Pursuant to Rule 58, judgment is entered against plaintiff Raymond J Collette.

                                  16          IT IS SO ORDERED.

                                  17   Dated: June 22, 2020

                                  18
                                  19                                                               ________________________
                                                                                                   JAMES DONATO
                                  20                                                               United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
